Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department in 1950. A Referee has found that the charge of professional misconduct, lodged against the respondent, has been sustained. In that charge it is alleged that respondent was guilty of neglect of a client’s matter. It is alleged that on or about November 22, 1965, respondent filed a notice of appearance on behalf of a defendant in a criminal matter. After filing the notice of appearance, and between November 22, 1965 and February 17, 1966, it is charged that respondent failed to appear in court approximately 10 times; that during that time the client was incarcerated, and that Mr. Justice Peter Quinn ordered, in respondent’s absence, that he be discharged from the case.
*362The evidence supported the Referee’s finding that the charge of neglect should be sustained, and the report of the Referee is confirmed. The neglect of the client’s matter, the client being in jail at the time, constitutes inexcusable misconduct. The respondent should be suspended for a period of three months.
Capozzoli, J. P., Tilzer, McGivern, Rabin and McNally, JJ., concur.
Respondent suspended for a period of three months effective August 19, 1968.